DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a rotisserie device, classified in A47J37/042.
II. Claims 22 and 23, drawn to a method for preparing to carry out rotisserie grilling, classified in A47J27/002.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claim 1-21 can be used for a method of cooking a rotatable foodstuff on a grill.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different statutory categories of each invention would require divergent search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Cleveland on 9/20/2022 a provisional election was made without traverse to prosecute the invention of a rotisserie device, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,8-16,18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contarino (US 9,668,615) in view of Law (US 5,315,983).

With regards to claim 1,  Contarino discloses a rotisserie device (apparatus 100, Fig. 4B), the device comprising a support ring (insert 101, Fig. 4B) coupleable to a partially opened hinged covered grill having a metal insulated base and metal insulated cover joined by the hinge (kamado style in which the top normally is hingedly connected to the bottom, col 6, lines 45-49), wherein the base and cover have sealing surfaces that contact one another when the grill cover is closed (Fig. 2), and the ring (insert 101, Fig. 4B): is shaped and configured to inhibit airflow into and out of the grill when the cover is partially opened (air can only flow into side window 107 of the apparatus 100, Fig. 4A), includes a cover supporting portion having grill-contacting and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage the base and cover sealing surfaces (top end 102 contacts a cover and bottom end 102 that contact a grill surface, Fig. 3), and has an aperture (pair of opposing slots 131, Fig. 4B) in the ring that can receive a rotatable spindle which selves as or which drives a removable, rotatable rotisserie spit (to allow rotisserie-style cooking, col 4, lines 35-40).
Contarino does not disclose the ring includes a tapered height cover supporting portion. 
Law discloses the ring includes a tapered height cover supporting portion (support ring structure 3, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the support ring of Contarino with the tapered surface of a cover as taught by Law in order to provide a variable surface that can be used with a hingleable grill. 
With regards to claim 2, Law teaches wherein the supporting portion (support ring structure 3, Fig. 1) has a tapered height with a generally wedge-shaped side profile having a minimum height at a ring portion proximate the hinge and a maximum height at the ring portion distal to the hinge (Fig. 4). 
With regards to claim 3, Law teaches wherein the support ring (support ring structure 3, Fig. 1) comprises a generally cylindrical flanged ring (Fig. 2 show cylindrical ring) disposed interiorly with respect to the tapered height cover supporting portion (where the ring structure 3 is contacted, Fig. 1), the flanged ring having a ring height greater than that of the tapered height cover supporting portion at a plurality of corresponding positions around the flanged ring (height on the right of ring structure 3 is greater than the height on the left, Fig. 4 ), and the flanged ring strengthening the support ring and at least partially shielding from grilling heat at least one of the base and cover sealing surfaces (cover burner cylinder 2, Fig. 1).
With regards to claims 4 and 14, Contarino and Law teaches a support ring (support ring structure 3, Fig. 1, Law) and each ring may be formed of one piece of strong, heat resistant material typically metal such as iron or steel (col 3, lines 8-11). Contarino and Law does not teach a unitary object made of cast aluminum however, it would have been an obvious matter of design choice to use the ring of Law since the applicant has not disclosed that cast aluminum solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the ring of Law.
With regards to claim 5, Contarino and Law does not teach wherein the flanged ring has an overall height of about 1-4 inches (about 25-102 mm) and the base-contacting and cover-contacting portions have mating surface widths of about 10 mm (0.4 inches) to about 5 cm (2 inches), it would have been an obvious matter of design choice to use the ring of Law since the applicant has not disclosed that dimensions solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the ring of Law.
With regards to claim 8, Law teaches wherein if using clock numerals to describe regions around the perimeter of the support ring (ring structure 3, Fig. 2) when viewed from above, with clock position 12 referring to the support ring position nearest the hinge in the hinged covered grill and clock position 6 referring to the support ring position opposite the hinge, then at 8 o’clock, 9 o’clock, 10 o’clock and 12 o’clock positions around the support ring the flanged ring height is greater than the tapered height cover supporting portion height as seen below: 

    PNG
    media_image1.png
    417
    608
    media_image1.png
    Greyscale

With regards to claim 9, Law teaches wherein the flanged ring and the tapered height cover supporting portion each have upper surfaces (Fig. 2), and at a 6 o’clock position such upper surfaces are at the same height with respect to one another as measured from the base sealing surface as seen below: 

    PNG
    media_image1.png
    417
    608
    media_image1.png
    Greyscale

With regards to claim 10, Law teaches wherein the flanged ring (tabs 11 and 12, Fig.2) at least partially shields the base (base of burner cylinder 2, Fig. 2) sealing surface from grilling heat, and discourages inflow or outflow' of air proximate the hinge (Fig. 1).
With regards to claim 11, Law teaches wherein the flanged ring has a flanged ring thickness (support ring structure 3 has a thickness, Fig. 1). Law does not teach ring height 4 to 20 times the flanged ring thickness, it would have been an obvious matter of design choice to use the ring of Law since the applicant has not disclosed that dimensions solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the ring of Law.
With regards to claim 12, Law teaches wherein the flanged ring (tabs 11 and 12, Fig. 2) helps locate and retain the support ring with respect to the grill base and cover (tabs 11 and 12 fit into burner cylinder 2, Fig. 1). 
With regards to claim 13, Law teaches wherein the flanged ring (tabs 11 and 12 fit into burner cylinder 2, Fig. 1) improves the structural integrity of the support ring if the support ring is subjected to sudden temperature change (Fig. 2),
With regards to claim 15, Law teaches wherein the wedge-shaped side profile enables a cook to close and seal the grill cover in a partially opened position when grilling using the device (tabs 11 and 12 seal the outside of a burner cylinder 2, Fig. 1). 
With regards to claim 16, Law teaches wherein a cover supporting portion (support ring structure 3, Fig. 1) has a tapered height (height at left of support ring structure 3 and right is tapered, Fig. 4) and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage with the base and cover sealing surfaces (Fig. 1). 
With regards to claim 18, Law teaches wherein the cover supporting portion reduces heat transfer to an outer surrounding portion of the support ring (tabs 11 and 12, Fig.2 at least partially shields the base of burner cylinder 2 and sealing surface from grilling heat, and discourages inflow or outflow' of air proximate the hinge, Fig. 1).
With regards to claim 19, Law teaches wherein the base and cover have sealing surfaces that contact one another when the grill cover is closed and that can contact the support ring when the ring is installed in a grill whose cover is partially opened at an angle between about 4 and about 10 degrees (ring 13 is angle at an angle between 4-10 degrees, Fig. 1).

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contarino and Law as applied to claims 1-5,8-16,18 and 19 above, and further in view of Murphy et al (US 5,649,475).

With regards to claim 6, Contarino and Law does not teach an electric reduction gear drive motor affixed to or rotatably fixed with respect to the support ring, a removable spit rotatably driven by the motor, and two or more tined forks that secure food on the spit during cooking.
Murphy et al teaches an electric reduction gear drive motor (motor 16, Fig. 1) affixed to or rotatably fixed with respect to the support ring (bracket 22, Fig. 2), a removable spit (rod 18, Fig. 1) rotatably driven by the motor (Fig. 1), and two or more tined (rotisserie forks 26, Fig. 1) for that secure food on the spit during cooking (Fig. 1). 
	It would have been obvious to modify the grilling apparatus of Contarino and Law with a rotisserie device having a motor to provide an automated way of cooking food. 
With regards to claim 7, Murphy et al teaches a hinged, covered grill having a metal insulated base and metal insulated cover joined by the hinge and further comprising a rotisserie device supporting the cover in a partially opened position (bracket 22 with motor 16 is between metal hood 14 and firebox 12, Fig. 1).
	
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contarino as applied to claim1-5,8-16,18 and 19 above, and further in view of Sazegar (US 3,276,440).

With regards to claim 17, Contarino and Law does not teach wherein the base cover sealing surfaces comprises a flexible rope gasket. 
Sazegar teaches wherein the base cover sealing surfaces (upstanding rib 32 and corresponding groove 34, Fig. 4) comprises a flexible rope gasket (heat resistant gasket 30, Fig. 4). 
It would have been obvious to modify the kamado grill of Contarino and Law with the flexible rope gasket as taught by Sazegar to provide a seal for a grill which increases heating capacity. 

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contarino in view of Law in view of Murphy et al.

With regards to claims 20, Contarino discloses a rotisserie device (apparatus 100, Fig. 4B) and a method of use, the device comprising:
a support ring (insert 101, Fig. 4B) for use in a partially opened hinged covered generally egg-shaped grill (kamado style grill, col 6, lines 54-57) having a ceramic base and ceramic cover (kamado style grill usually made of ceramic, col 6, lines 63-66) , the base and cover being joined by the hinge (kamado styles grills usually have a hinged top 23, col 2, lines 20-23) and having sealing surfaces that each have a mating surface width and contact one another over such mating surface width when the grill cover is closed and that can contact the support ring when the hinged cover is partially opened (apparatus 100 has a top that contact a grill cover 154 and a bottom that contacts a base 153, Fig. 3), the support ring (insert 101, Fig. 4B): having a circular shape (Fig. 4B). 
Contarino does not disclose a cover supporting portion having a tapered height and grill-contacting and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage with the base and cover sealing surfaces. 
Law teaches wherein a cover supporting portion (support ring structure 3, Fig. 1) has a tapered height (height at left of support ring structure 3 and right is tapered, Fig. 4) and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage with the base and cover sealing surfaces (Fig. 1)
It would have been obvious to one skilled in the art at the time the invention was made to modify the support ring of Contarino with the support structure as taught by Law in order to provide a variable surface that can be used with a hingleable grill. 
Contarino and Law does not teach an electric reduction gear drive motor that can be affixed to the support ring, a removable spit that can be received in an aperture in the support ring and rotatably driven by the motor, and two or more lined forks that can secure food on the spit during cooking.
Murphy et al teaches an electric reduction gear drive motor (motor 16, Fig. 1) affixed to or rotatably fixed with respect to the support ring (bracket 22, Fig. 2), a removable spit (rod 18, Fig. 1) rotatably driven by the motor (Fig. 1), and two or more tined (rotisserie forks 26, Fig. 1) for that secure food on the spit during cooking (Fig. 1).  
It would have been obvious to modify the apparatus of Contarino with a rotisserie device having a motor to provide an automated way of cooking food.
With regards to claims 21, Contarino ,Law and Murphy et al teaches the support ring (support ring structure 3, Fig. 1, Law) comprises a generally cylindrical flanged ring (Fig. 2 show cylindrical ring, Law) disposed interiorly with respect to the tapered height cover supporting portion (where the ring structure 3 is contacted, Fig. 1), the flanged ring having a ring height greater than that of the tapered height cover supporting portion at a plurality of corresponding positions around the flanged ring (height on the right of ring structure 3 is greater than the height on the left, Fig. 4 ) and each ring may be formed of one piece of strong, heat resistant material typically metal such as iron or steel (col 3, lines 8-11) . Contarino, Law, Murphy et al does not teach a unitary object made of cast aluminum however, it would have been an obvious matter of design choice to use the ring of Law since the applicant has not disclosed that cast aluminum solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the ring of Law.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 10-23 of prior U.S. Patent No. US 10/925435. This is a statutory double patenting rejection.
US 17/107,922
US 10/925435
Claim 1: A rotisserie device, the device comprising a support ring coupleable to a partially opened hinged covered grill having a metal insulated base and metal insulated cover joined by the hinge, wherein the base and cover have sealing surfaces that contact one another when the grill cover is closed, and the ring: is shaped and configured to inhibit airflow into and out of the grill when the cover is partially opened, includes a tapered height cover supporting portion having base-contacting and 10 cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage the base and cover sealing surfaces, and has an aperture in the ring.  that can receive a rotatable spindle driving a removable, rotatable rotisserie spit.
Claim 1: A rotisserie device, the device comprising a support ring coupleable to a partially opened hinged covered grill having a base and cover joined by the hinge, wherein the base and cover have sealing surfaces that contact one another when the grill cover is closed, and the ring: a. is shaped and configured to inhibit airflow into and out of the grill when the cover is partially opened, b. includes a tapered height cover supporting portion having grill-contacting and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage the base and cover sealing surfaces, and c. has an aperture in the ring that can receive a rotatable spindle having a removable, rotatable rotisserie spit.
Claim 2: A rotisserie device according to claim 1 wherein the supporting portion has a tapered height with a generally wedge-shaped side profile having a minimum height at a ring portion proximate the hinge and a maximum height at the ring portion distal to the hinge.

Claim 2: A rotisserie device according to claim 1 wherein the supporting portion has a tapered height with a generally wedge-shaped side profile having a minimum height at a ring portion proximate the hinge and a maximum height at the ring portion distal to the hinge.
Claim 3: A rotisserie device according to claim 1 wherein the support ring comprises a generally cylindrical flanged ring disposed interiorly with respect to the tapered height cover supporting portion, the flanged ring having a ring height greater than that of the tapered height cover supporting portion at a plurality of corresponding positions around the flanged ring, and the flanged ring strengthening the support ring and at least partially shielding from grilling heat at least one of the base and cover sealing surfaces.
Claim 3: A rotisserie device according to claim 2 wherein the support ring comprises a generally cylindrical flanged ring disposed interiorly with respect to the tapered height cover supporting portion, the flanged ring having a ring height greater than that of the tapered height cover supporting portion at a plurality of corresponding positions around the flanged ring, and the flanged ring strengthening the support ring and at least partially shielding from grilling heat at least one of the base and cover sealing surfaces.
Claim 4: A rotisserie device according to claim 3 wherein the support ring comprises cast aluminum.
Claim 4: A rotisserie device according to claim 3 wherein the support ring comprises cast aluminum.
Claim 5: A rotisserie device according to claim 3 wherein the flanged ring has an overall height of about 1-4 inches (about 25-102 mm) and the base-contacting and cover-contacting portions have mating surface widths of about 10 mm (0.4 inches) to about 5 cm (2 inches).
Claim 5: A rotisserie device according to claim 3 wherein the flanged ring has an overall height of about 1-4 inches (about 25-102 mm) and the grill-contacting and cover-contacting portions have mating surface widths of about 10 mm (0.4 inches) to about 5 cm (2 inches).
Claim 6: A rotisserie device according to claim 1 further comprising an electric reduction gear drive motor affixed to or rotatably fixed with respect to the support ring, a removable spit rotatably driven by the motor, and two or more tined forks that secure food on the spit during cooking.
Claim 6: A rotisserie device according to claim 1 further comprising an electric reduction gear drive motor affixed to or rotatably fixed with respect to the support ring, a removable spit rotatably driven by the motor, and two or more tined forks that secure food on the spit during cooking.
Claim 8: A rotisserie device according to claim 3 wherein if using clock numerals to describe regions around the perimeter of the support ring when viewed from above, with clock position 12 referring to the support ring position nearest the hinge in the hinged covered grill and clock position 6 referring to the support ring position opposite the hinge, then at 8 o’clock, 9 o'clock, 10 o’clock and 12 o’clock positions around the support ring the flanged ring height is greater than the tapered height cover supporting portion height.
Claim 10: A rotisserie device according to claim 3 wherein if using clock numerals to describe regions around the perimeter of the support ring when viewed from above, with clock position 12 referring to the support ring position nearest the hinge in the hinged covered grill and clock position 6 referring to the support ring position opposite the hinge, then at 8 o'clock, 9 o'clock, 10 o'clock and 12 o'clock positions around the support ring the flanged ring height is greater than the tapered height cover supporting portion height.
Claim 9: A rotisserie device according to claim 8, wherein the flanged ring and the tapered height cover supporting portion each have upper surfaces, and at a 6 o’clock position such upper surfaces are at the same height with respect to one another as measured from the base sealing surface.
Claim 11: A rotisserie device according to claim 10, wherein the flanged ring and the tapered height cover supporting portion each have upper surfaces, and at a 6 o'clock position such upper surfaces are at the same height with respect to one another as measured from the base sealing surface.
Claim 10: A rotisserie device according to claim 3 wherein the flanged ring at least partially shields the base sealing surface from grilling heat, and discourages inflow or outflow of air proximate the hinge.
Claim 12: A rotisserie device according to claim 3 wherein the flanged ring at least partially shields the base sealing surface from grilling heat, and discourages inflow or outflow of air proximate the hinge.
Claim 11: A rotisserie device according to claim 3 wherein the flanged ring has a flanged ring thickness, and a ring height 4 to 20 times the flanged ring thickness.
Claim 13: A rotisserie device according to claim 3 wherein the flanged ring has a flanged ring thickness, and a ring height 4 to 20 times the flanged ring thickness.
Claim 12: A rotisserie device according to claim 3 wherein the flanged ring helps locate and retain the support ring with respect to the grill base and cover.
Claim 14: A rotisserie device according to claim 3 wherein the flanged ring helps locate and retain the support ring with respect to the grill base and cover.
Claim 13: A rotisserie device according to claim 3 wherein the flanged ring improves the structural integrity of the support ring if the support ring is subjected to sudden temperature change or is accidentally dropped.
Claim 15: A rotisserie device according to claim 3 wherein the flanged ring improves the structural integrity of the support ring if the support ring is subjected to sudden temperature change or is accidentally dropped.
Claim 14: A rotisserie device according to claim 3 wherein the flanged ring and support ring are 5 a unitary object made of cast aluminum.
Claim 16: A rotisserie device according to claim 3 wherein the flanged ring and support ring are a unitary object made of cast aluminum.


Claim 15: A rotisserie device according to claim 1 wherein the wedge-shaped side profile enables a cook to close and seal the grill cover in a partially opened position when grilling using the device. 
Claim 17: A rotisserie device according to claim 2 wherein the wedge-shaped side profile enables a cook to close and seal the grill cover in a partially opened position when grilling using the device.
Claim 16: A rotisserie device according to claim 1 wherein the base-contacting and cover-contacting portions sealingly engage the base and cover sealing surfaces.
Claim 18: rotisserie device according to claim 1 wherein the grill-contacting and cover-contacting portions sealingly engage the base and cover sealing surfaces.
Claim 17: A rotisserie device according to claim 1 wherein the base and cover sealing surfaces comprise a heat-resistant felt, fiber or flexible rope gasket.
Claim 19: A rotisserie device according to claim 1 wherein the base and cover sealing surfaces comprise a heat-resistant felt, fiber or flexible rope gasket.
Claim 18: A rotisserie device according to claim 1 wherein the cover supporting portion reduces heat transfer to an outer surrounding portion of the support ring.
Claim 20: A rotisserie device according to claim 1 wherein the cover supporting portion reduces heat transfer to an outer surrounding portion of the support ring.
Claim 19: A rotisserie device according to claim 1 wherein the base and cover have sealing surfaces that contact one another when the grill cover is closed and that can contact the support ring when the ring is installed in a grill whose cover is partially opened at an angle between about 4 and about 10 degrees.
Claim 21: A rotisserie device according to claim 1 wherein the base and cover have sealing surfaces that contact one another when the grill cover is closed and that contact the support ring when the ring is installed in a grill whose cover is partially opened at an angle between about 4 and about 10 degrees.
Claim 20: A rotisserie device, the device comprising: a support ring for use in a partially opened hinged covered generally egg- shaped grill having a metal insulated base and metal insulated cover, the base and cover being joined by the hinge and having sealing surfaces that each have a mating surface width and contact one another over such mating surface width when the grill cover is closed and that can contact the support ring when the hinged cover is partially opened, the support ring: having a circular shape, and ii. including a cover supporting portion having a tapered height and base- contacting and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage with the 5 base and cover sealing surfaces, and b. an electric reduction gear drive motor that can be affixed to the support ring, a removable spit that can be received in an aperture in the support ring and rotatably driven by the motor, and two or more tined forks that can secure food on the spit during cooking.
Claim 22: A rotisserie device, the device comprising: a support ring for use in a partially opened hinged covered generally egg-shaped grill having a ceramic base and ceramic cover, or having a metal insulated base and metal insulated cover, the base and cover being joined by the hinge and having sealing surfaces that contact one another when the grill cover is closed and that contact the support ring when the support ring is installed in a grill whose hinged cover is partially opened, the support ring: having a circular shape, and including a tapered height cover supporting portion having grill-contacting and cover-contacting portions that hold the cover and base apart when the cover is partially opened and sealingly engage with the base and cover sealing surfaces, and an electric reduction gear drive motor that can be affixed to the support ring, a removable spit that can be received in an aperture in the support ring and rotatably driven by the motor, and two or more tined forks that can secure food on the spit during cooking.
Claim 21: A rotisserie device according to claim 20, wherein the support ring includes a generally cylindrical flanged ring disposed interiorly with respect to the tapered height cover supporting portion and strengthening the support ring, and the flanged ring and support ring are a unitary object made of cast aluminum.
Claim 23: A rotisserie device according to claim 22, wherein the support ring includes a generally cylindrical flanged ring disposed interiorly with respect to the tapered height cover supporting portion and strengthening the support ring, and the flanged ring and support ring are a unitary object made of cast aluminum.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761